DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This non-final rejection is issued in response to applicant’s claim set received 10/23/2020.  Currently, claims 1-11 are pending.
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to A Method for Occluding an Injured Blood Vessel, classified in A61B17/1204.
II. Claim 11, drawn to A Catheter Sized and Shaped for Delivery to a Major Blood Vessel, classified in A61M29/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be used to practice another and materially different process, such as treatment of the sinus cavity.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Aaron Poledna on 6/10/2022 (via voicemail message), a provisional election was made without traverse to prosecute the invention of Group I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 11 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/666,548, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 2-10 contain subject matter not present in the provisional application.  The disclosure lacks any disclosure with respect to an axial length of the catheter with respect to a catherization path; blood pressure monitoring; a compression seal; using the sheath as an arterial line; determining a position of a proximity-sensor target of the catheter using an extracorporeal proximity sensor (the examiner notes the disclosure supports a marker on the catheter tip tracked outside of the body, including the use of radio frequency, but not a proximity-sensor and method steps of determining position and/or energizing specifically as claimed). 
As such, claim 1 currently receives the priority date of 06/29/2012, and claims 2-10 will have a priority date of 10/22/2012.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1 is rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US 2012/0053614 to Mukherjee.
Regarding claim 1, Mukherjee discloses a method for occluding an injured blood vessel ([0050] figure 14-16), the method comprising: simultaneously advancing a catheter (VD; as claimed, the vascular dilator is a catheter) and a sheath (IS) along a catheterization path (through the abdominal aorta until reaching the aneurysm AAA) while a tip (24) of the catheter dilates one or more blood vessels along the catheterization path (tip 24 is of the vascular dilator) ([0051] The IS and VD are advanced to position above or beyond the aneurysm AAA);
advancing the catheter and/or retracting the sheath to cause a balloon of the catheter to extend beyond a distal end portion of the sheath after simultaneously advancing the catheter and the sheath along the catheterization path ([0051] once correct position is confirmed by physician, the introducer sheath IS withdrawn relative to the vascular dilator); and
inflating the balloon to at least partially occlude the injured blood vessel ([0051] In this position, the first inflatable member is out of the sheath and positioned at or adjected distal end portion 14; the surgeon operates a stopcock to inflate the inflatable member such that the inflated member comes to engage the internal wall of the AA, thereby occluding the vessel).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mukherjee in view of US 2012/0136350 to Goshgarian et al.
Regarding claim 2, Mukherjee discloses the method as claimed as disclosed above, but does not disclose selecting an axial length of the catheter to be from about 100% to about 150% of the length of the catheterization path.  The examiner notes the length of travel of the catheter would define the catheterization path; therefore, it appears that the length of a catheter would not be less than 100% of a catheterization path, as currently presented.  The examiner further notes that a portion of a length of catheter remains outside of the catheterization path, so that the user can control the catheter.  Thus, the catheter would have a length of more than 100% of a catheterization path.
Goshgarian discloses catheter apparatuses, systems, and methods for neuromodulation.  Goshgarian discusses multiple properties that must be considered for the correct positioning and repositioning of the treatment apparatus (catheter), including vessel length [0101].  Goshgarian discloses the intravascular path 14 that the catheter traverses [0125].  Goshgarian discloses differing sections of the catheters having differing preferred effective lengths, noting the preferred effective length is a function of the anatomic distance within the intravascular path between the access site and {a target location} see [0140].  The preferred effective length can be derived from textbooks of human anatomy, augmented by a caregiver’s knowledge of the targeted site generally or as derived from prior analysis of the particular morphology of the targeted site [0140].  The length of each section, L1-L4 are similarly selected to make the catheter reach its intended target while providing proper load and torque to over the length  (see for example, [0148-0149], the length of L2 is selected to make it possible to rest a portion of the particular zone at or near a target site in the aorta; also based on anatomy books or caregiver knowledge.  See [0157]: Force transmitting section (L1) transmits axial load and torque over the length within the pathway).  
At the time of applicant’s invention, it would have been considered an optimization within the prior art conditions to select a catheter axial length of between 100-150% of the catheterization path, which would provide a selected length for maintaining control of the catheter via transmitting optimal torque and load over the length, while reaching the intended target. When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  As taught by Goshgarian, a preferred effective length is selected based upon a variety of factors, including the length of the anatomic distance needed to reach the target site and an amount of load and torque that can be transmitted over the length which allows the catheter to reach the site.  
Claims 3-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mukherjee in view of US 2005/0107738 to Slater et al.
Regarding claim 3, Mukherjee discloses the method of claim 1 substantially as claimed as disclosed above, but does not further disclose monitoring blood pressure within the injured blood vessel via an annular space between the catheter and the sheath before inflating the balloon and after advancing the catheter and/or  retracting the sheath to cause the balloon of the catheter to extend beyond the distal end portion of the sheath.
Slater discloses an occludable intravascular catheter for drug delivery and method of using the same.  In the embodiment of figure 17, Slater discloses a catheter 110 with occlusion device 112 located within a blood vessel 1, including a pressure sensor 170 coupled to a pressure gauge 172, which monitors the fluid pressure at the distal end of the catheter 110.  By doing so, it is possible to determine the movement of the catheter from one vein to another due to known pressures in the catherization path.  The pressure is sensed, and when the catheter reaches its desired target, as indicated by the pressure, the occlusion device is then inflated [0177].  
At the time of applicant’s invention, it would have been obvious to one of ordinary skill in the art to measure a blood pressure within the injured blood vessel via an annular space between the catheter and the sheath before inflating the balloon and after advancing the catheter and/or retracting the sheath to cause the balloon to extend beyond the distal end of the sheath for the advantage of determining if the catheter is in the correct position/at the desired target location.  Performing this prior to inflating the balloon confirms the balloon will occlude the correct location and prevent errors in the procedure.  
Regarding claim 4, Mukherjee discloses the method of claim 1 substantially as claimed as disclosed above, but does not further disclose simultaneously advancing the catheter and the sheath while an adjustable compression seal of the sheath is tightened around the catheter, and the method further comprises loosening the adjustable compression seal before advancing the catheter and/or retracting the sheath to cause the balloon to extend beyond the distal end portion.
Slater discloses a Touhy-borst valve (which examiner interprets as the instant ‘adjustable compression seal’) which locks the inner tube (14) in position relative to the outer tube (16) and provides a fluid seal therebetween [0118].  Locking the valve ensures the balloon will inflate at the desired location and that the balloon does not migrate [0135].  Thus, adjustment of the valve allows for movement of non-movement of outer tube relative to inner tube, and allows for deployment and locking of the balloon when in position.  At the time of applicant’s invention, it would have been obvious to one of ordinary skill in the art to have a compression seal tightened while the catheter and sheath are advanced, for the advantage of locking the tubes together during advancement which ensures delivery to the target site and preventing migration of one tube with respect to another.  It would have further been obvious to loosen the adjustable compression seal for the advantage of allowing the balloon to be exposed for expansion at the delivery site; unlocking the seal simply allows the tubes to be moved relative to each other, which allows the next step in the procedure to happen.  
Claim 5-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0092955 to Purdy et al.
Regarding claims 5-6, Mukherjee discloses the method of claim 1 substantially as claimed as disclosed above, but does not further disclose using the sheath as an arterial line after advancing the catheter and/or retracting the sheath to cause the balloon of the catheter to extend beyond the distal end portion of the sheath, wherein using the sheath as an arterial line includes measuring a blood pressure within the injured blood vessel via an annular space between the catheter and the sheath.  The examiner notes that an arterial line is a tube that is placed into an artery for taking blood pressure.  Mukherjee discloses the sheath is placed into an artery (see, figure 1, 3), but does not disclose measuring a blood pressure within the injured blood vessel after advancing the catheter or retracting the sheath, via an annular space between the catheter and the sheath.
Purdy discloses pressure sensing medical devices, including ([see [0035])  embodiments toward a catheter pressure sensor which measures fluid pressure downstream to a site of obstruction of blood flow.  Any fluid infused through the catheter will be controlled such that the intravascular pressure of the catheter pressure sensor will not exceed fluid pressure detected by the sheath pressure sensor.  Such monitoring ensures a safety mechanism to protect against vascular compromise, such as arterial rupture.  Thus, monitoring pressure on both sides of an occlusion ensure the safe functioning of a system for reperfusion (See para. [0035, 0124].  
At the time of applicant’s invention, it would have been obvious to one of ordinary skill in the art to use the sheath as an arterial line after advancing the catheter/retracting the sheath as claimed for the advantage of monitoring the blood pressure in the area of an occlusion during the procedure to ensure safety of the artery.  Pressure sensing during any intravascular procedure (whether occluding an injured blood vessel or clearing an occlusion) helps ensure the safety of a patient as well as ensure the procedure is proceeding as anticipated. 
Claims 7-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mukherjee in view of US 7,276,905 to Tamaroff et al.
Regarding claim 7, Mukherjee discloses the method of claim 1 substantially as claimed as disclosed above, but does not further disclose determining a position of a proximity-sensor target of the catheter or the sheath using an extracorporeal proximity sensor after simultaneously advancing the catheter and the sheath along the catheterization path.
Mukherjee discloses markers (44, 46, 48) on the body of a vascular dilator for providing a surgeon an indicator of the position of the balloons (30, 32) relative to the end portion (14) of the distal end sheath, within a blood vessel [0048].  Slater further discloses the position can be confirmed by other conventional equipment and/or means, such as CT scan, fluoroscope, radioscope, and/or ultrasound guidance.  [0051]  
Tamaroff discloses a method and system of tracking an intracorporeal device with MR imaging, by including an imageable tag on the device, and using an RF receiver to track movement of the device within the subject.  Tamaroff discloses an endovascular catheter (70) with a balloon section (74) for dilatation, including a fluorinated fluid (87) within a cylinder (86) that is used to track the catheter (column 6 lines 24-40).  The position of the catheter is tracked via MR images (column 6, lines 58-60, column 8 lines 18-20).  Tamaroff’s tracking fluid ensures the device is detectable against its background, and allows for improved imaging of the device and its surrounding physiology (column 8 lines 50-55, 59-62).  
At the time of applicant’s invention, it would have been obvious to one of ordinary skill in the art to provide a proximity-sensor target such as an imageable tag (87) on the catheter and determining its location using an extracorporeal proximity sensor (MR signal) via pulse generator module (38) for the advantage of improved imaging and tracking of the catheter and its surrounding physiology.
Regarding claim 8, Mukherjee in view of Tamaroff render obvious confirming that the balloon is upstream from a location of a vascular injury by determining the position of the proximity-sensor target.  Mukherjee discloses in para [0051] determining the position of the balloon is above or beyond the aneurysm AAA via the position of the first marker (44).  The position can be confirmed via other conventional equipment and/or means, such as CT scan, fluoroscope, radioscope, and/or ultrasound guidance.  As noted with respect to claim 7, Tamaroff discloses a sensor target (87) with an external sensor (38) which allows for improved imaging and tracking of the catheter.  At the time of applicant’s invention, it would have been obvious to confirming that the balloon is upstream from a location of a vascular injury by determining the position of the proximity-sensor target for the advantage of ensuring the catheter is in the correct target location and to have improved imaging of the device and the surrounding physiology.
Regarding claim 9, Tamaroff’s proximity-sensor target includes a passive radiofrequency tag (87) and the position of the proximity-sensor target is determined by energizing the tag using the proximity sensor (via pulse generator 38, column 4 lines 47-54, column 10 lines 11-18).
Regarding claim 10, Mukherjee in view of Tamaroff render obvious wherein determining the position of the proximity sensor target includes moving the proximity sensor relative to a patient until the proximity sensor indicates an external location on the patient corresponding to the position of the proximity-sensor target.  Mukherjee moving the catheter through a patient until the sheath is positioned at or above the target aneurysm. [0051]  Mukherjee discloses this can be confirmed via conventional equipment and/or means, such as CT scan, fluoroscope, radioscope, and/or ultrasound guidance.  As noted with respect to claim 7, Tamaroff discloses a sensor target (87) with an external sensor (38) which allows for improved imaging and tracking of the catheter.  At the time of applicant’s invention, it would have been obvious to one or ordinary skill in the art to move the proximity sensor relative to the patient until the proximity sensor indicates an external location on the patient corresponding to the position of the proximity-sensor target for the advantage of providing enhanced tracking of the device to the target location to ensure the device reaches the target location.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A SNYDER whose telephone number is (571)272-6486. The examiner can normally be reached 8:00am - 4:00pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A SNYDER/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783